Citation Nr: 1529799	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-36 184	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 1998 for the grant of service connection for ischemic heart disease.

2.  Entitlement to higher initial ratings for ischemic heart disease, greater than 10 percent prior to March 9, 2005, and greater than 60 percent after June 6, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant in this case, had active service from August 1965 to September 1968 and from November 1970 to February 1974.  He died in December 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed from the disability ratings and effective dates established and the matters were perfected to the Board in March 2014.

On review of the claims file, the Board observes that there are matters on appeal which are entirely independent from those pursued by the Veteran during his lifetime.  Specifically, in May 2015 the Veteran's surviving adult child submitted a notice of disagreement with an April 28, 2015 decision which denied her application to be recognized for substitution purposes.  The Board also notes that the RO has not conducted an initial adjudication of a claim for benefits on an accrued basis received in October 2012 - within one year of the Veteran's death.

Additionally, the RO still does not appear to have addressed a long-standing claim for revision of a July 1974 RO decision on the basis of Clear and Unmistakable Error, in spite of repeated attempts to raise this claim by the Veteran's surviving adult child beginning in 2012.  While correspondence between the Veteran's surviving adult child's representative and the RO reflect the RO's position that a valid CUE claim was not raised, the Board would remind the RO that formal consideration of the claim is nonetheless warranted.

Finally, review of electronic records associated with the Veteran's claims file and located within VA's Veterans Benefits Management System (VBMS), reveals an appalling lack of organizational clarity.  While perhaps merely electronic, the Board notes that the documents contained within the VBMS system are - almost without exception - improperly dated, poorly labeled, and rife with unnecessary duplicative documentation.  The Board asks that, for the sake of future review, the Veteran's VBMS records should be reviewed and "cleaned-up" (for lack of a better term in this circumstance), in order to afford timely and accurate future adjudication of any claims which may arise out of such records.


FINDING OF FACT

On December 20, 2011 the Board was notified by the Veteran's surviving daughter that the appellant died in December 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these appeals at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeals are dismissed.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


